Citation Nr: 1805179	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine, rated as 10 percent disabling for the period prior to August 9, 2016, and 40 percent disabling thereafter.

2.  Entitlement to an effective date earlier than May 17, 2017, for the grants of service connection for radiculopathy of the left and right lower extremities.

3.  Entitlement to separate service connection for neurologic disability manifested by bladder impairment secondary to degenerative arthritis of the lumbar spine. 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to April 1990, and March 1992 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in July 2016.  A transcript of that hearing is of record.

In September 2016, the Board found that the issue of entitlement to a TDIU due to service-connected degenerative arthritis of the lumbar spine was raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453   (2009).  The Board then remanded both the lumbar spine increased rating and TDIU claims for additional development.

The Board notes that during the pendency of the appeal, the RO issued an October 2017 rating decision that assigned an increased 40 percent rating for the lumbar spine, effective August 9, 2016, and granted separate service connection for lumbar radiculopathy of the right and left lower extremities, and assigned each lower extremity a 10 percent disability rating, effective May 17, 2017.  The Veteran was notified in the rating decision that the radiculopathy issues were not part of the current appeal, but that the lumbar spine increased rating claim remained on appeal and, along with the TDIU claim, would be addressed separately in a supplemental statement of the case.  She was also notified of her right to appeal the October 2017 rating decision in an accompanying October 24, 2017, notice letter.  To date, she has not appealed the October 2017 decision as it relates to radiculopathy of the lower extremities.  

Nevertheless, entitlement to an effective date earlier than May 17, 2017, for the grants of radiculopathy is considered part and parcel of the Veteran's lumbar spine increased rating claim, as the rating criteria for the spine require consideration of neurologic disability associated with the lumbar spine disability throughout the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  However, the ratings assigned for radiculopathy are not, and those matters are not currently before the Board.  The Veteran is notified that she has one year from the October 24, 2017, notice letter within which to appeal the ratings assigned for the grants of service connection for radiculopathy if she so desires.

The issues of entitlement to separate service connection for a neurologic disability manifested by bladder impairment and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 7, 2014, the Veteran's lumbar spine disability was not manifested by forward flexion limited to at least 60 degrees; combined thoracolumbar spine range of motion to no more than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  From October 7, 2014, to August 9, 2016, the Veteran's lumbar spine disability more nearly approximated forward flexion limited to at least 60 degrees; it was not manifested by forward flexion limited to 30 degrees or favorable ankylosis.

3.  Since August 9, 2016, the Veteran's low back disability has not resulted in unfavorable ankylosis of the thoracolumbar spine.

4.  The Veteran's claims for separate ratings for radiculopathy of the left and right lower extremities were constructively received by VA at the same time as her claim for service-connection a low back disability; entitlement to that benefit arose prior to that time.


CONCLUSIONS OF LAW

1.  For the period prior to October 7, 2014, the criteria for a rating in excess of 10 percent for a low back disability were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

2.  For the period from October 7, 2014, to August 9, 2016, the criteria for a 20 percent rating, but no higher, for a low back disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

3.  For the period from May 17, 2017, the criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

4.  The criteria for an effective date of February 26, 2010, for the award of a separate 10 percent rating for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

5.  The criteria for an effective date of February 26, 2010, for the award of a separate 10 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Lumbar Spine Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran seeks ratings for her low back disability higher than the 10 percent currently assigned for the period prior to August 9, 2016, and the 40 percent rating assigned thereafter.  Following a review of the record, the Board first finds that, resolving doubt in favor of the Veteran, effective October 7, 2014, a higher 20 percent rating is warranted for the lumbar spine disability.  On that date, the Veteran exhibited initial forward flexion limited to 55 degrees, though flexion was increased to 70 degrees following repetition.  Nevertheless, given the initial limitation of flexion to 55 degrees, the Board finds that the criteria are met for a 20 percent rating as of October 7, 2014.  

However, for the period prior to October 7, 2014, the Board finds that a rating in excess of 10 percent is not warranted, as the credible evidence does not show forward flexion limited to at least 60 degrees; combined range of motion of the thoracolumbar spine to not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  On the contrary, range of motion of the thoracolumbar spine was normal during a January 2011 VA spine examination, and there was no evidence of muscle spasms or guarding of movement.  Additionally, the Veteran's gait and posture were both within normal limits, and walking was observed as steady.  Thus, a higher rating is not warranted based on that examination.

Ongoing treatment notes similarly do not document clinical evidence supportive of entitlement to a higher rating.  While they do show complaints of chronic low back pain, they do not document limitation of motion to a sufficient degree to warrant a higher 20 percent rating.  Indeed, in February 2012, the Veteran was observed to have full range of motion of her back and hips with good flexibility.  In May 2013, it was generally noted that the Veteran had full range of motion and that no musculoskeletal problems were identified.  In September 2014, just prior to the October 2014 DBQ examination, she was noted to have full range of motion of various joints, including the back, with some pain throughout.  There are no other specific findings during the relevant period as to limited flexion to at least 60 degrees, or a combined range of motion limited to no more than 120 degrees.

Nor is there evidence during the relevant period prior to October 7, 2014, of guarding or muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour.  The Board recognizes that the clinical evidence shows that Veteran reported and was treated for low back spasms, and was also shown to have mild dextroscoliosis of the lumbar spine on imaging.  However, the Veteran also had muscle spasms involving various parts of the body, and, significantly, the spinal abnormality was not noted to be the result of muscle spasms or guarding during the relevant period.  In contrast, the Veteran's cervical spine straightening was attributed to muscle spasm on 2014 both on imaging report and in a treatment note; however, no such finding was made concerning dextroscoliosis on lumbar spine imaging.  Furthermore, to the extent that the evidence does show muscle spasms, the Board finds probative that, during a May 2017 VA examination, the examiner found that the Veteran had guarding, but not muscle spasms, severe enough to result in an abnormal gait or abnormal spinal contour.  And, the clinical evidence during the relevant period prior to October 7, 2014, is also negative for guarding.  The Board also observes that while the Veteran was noted to have an antalgic gait on occasion, including in August 2014 and December 2012, she was otherwise generally noted to have a steady, normal, and/or nonantalgic gait, including in October 2013, August 2013, June 2013, March 2013, January 2013,  November 2012, August 2012, May 2012,  February 2012, and June 2011.  To the extent that the Veteran also was reported to have gait difficulties in February 2012 due to pain, she was observed to have a nonantalgic gait, and following examination, her gait issues were attributed to pain from nonservice-connected left hip bursitis.  Thus, the evidence does not support muscle spasms or guarding during the relevant period severe enough to result in abnormal gait or spinal contour.  

In sum, for the period prior to October 7, 2014, a rating in excess of 10 percent is not warranted absent evidence of forward flexion limited to 60 degrees; combined range of motion of the thoracolumbar spine to not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.   

The Board next finds that for the period from October 7, 2014, to August 9, 2016, a rating in excess of 20 percent is not warranted.  In this regard, the credible evidence does not support forward flexion of the lumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In so finding, the Board acknowledges that during an August 2016 examination, the Veteran exhibited forward flexion limited to 30 degrees.  However, to the extent that such a finding could be applied to the period prior, that examiner found the Veteran's effort to be poor on range of motion testing and exaggerated, as she complained of pain even to soft touch, but was able to get up onto the examination table easily from a seated position.  As discussed further, the Board finds the examiner's opinion in that regard to be consistent with evidence elsewhere calling into question the overall reliability of the Veteran's reporting.  Thus, the Board finds that, the August 9, 2016 finding of limitation of flexion to 30 degrees is questionable and insufficient to warrant a higher 40 percent rating during the period prior from October 7, 2014, to August 9, 2016. 

The clinical evidence of record similarly does not support a higher rating during that period.  The ongoing treatment records are negative for findings of forward flexion limited to 30 degrees or unfavorable ankylosis.  On the contrary, they show that in January 2016 - notably when the Veteran seen after an emergency room visit and reported incapacitating events and an average pain intensity of 10/10 that was "present 100% of time" - she was able to forward flex her lumbar spine with her fingers to her knees, and extend to neutral.  Thus, it appears that even when the Veteran was suffering from severe back pain, she was still able to flex her forward spine to greater than 30 degrees.  There are no other range of motion findings during the relevant period that support entitlement to a higher 40 percent rating during the relevant period.

The Board next finds that for the period from August 9, 2016, a rating in excess of 40 percent is not warranted for the Veteran's low back disability.  In this regard, the evidence does not show, and the Veteran has not alleged, unfavorable ankylosis of the thoracolumbar spine.  The August 9, 2016 and May 17, 2017 VA examinations showed movement of the thoracolumbar spine, and the examiners expressly noted that there was no ankylosis.  VA treatment notes dating from August 2016 are similarly negative for evidence of unfavorable ankylosis of the thoracolumbar spine.  In this regard, while decreased range of motion due to pain was noted in September 2017, there was movement nonetheless.  Thus, a rating in excess of 40 percent is not warranted for the Veteran's low back disability for the period from August 9, 2016.

Parenthetically, the Board acknowledges that in September 2017, the Veteran reported that she believed her back pain was "getting worse/intense."  Despite that complaint, the Board finds that a new examination is not necessary for a number of reasons.  First, as will be discussed further below, the Veteran's reports of pain are not entirely reliable, and, while she reported worsening or more intense pain in September 2017, the clinical evidence does not support an increase in disability.  The Board also observes that her pain assessment in September 2017 was 5/10, as compared to the 5-7/10 reported during the May 2017 VA examination.  There was also no tenderness on examination in September 2017, and the Veteran was observed to be in no acute distress and to ambulate without assistance, albeit slowly.  While there was "decreased range of motion due to pain," at that time, there is nothing to suggest the range of motion was limited to worse than the 15 degrees of flexion documented after repetitions during the May 2017 VA examination.  Indeed, the Board finds that such marked limitation would have been noted in September 2017.  Thus, despite her reports of worsening pain, the Board finds that the evidence does not support a worsening of the Veteran's low back disability such that remand for a new examination is necessary.

In any event, in concluding that higher ratings are not warranted for any of the foregoing periods on appeal, the Board acknowledges the evidence that the Veteran had difficulty moving at various times during treatment due to her low back, such as in February and March 2010, when the Veteran was observed to be moving around and sitting half out of a chair due to combined abdominal and back pain, and in September 2011, when it was noted that the Veteran had difficulty standing after sitting for discussion due to back pain.  The Board has also considered the Veteran's subjective reports throughout regarding the severity of her low back symptoms and functional limitations caused by the same.  However, the Board concludes that the Veteran's ratings assigned are consistent with the impairment shown in the record, and for various reasons finds that the Veteran's subjective reports to be unreliable.

Foremost, the Board finds evidence of secondary gain in the record.  For instance, in June 2013, in seeking low back treatment and discussing her disability, a VA physician opined that the Veteran had opioid dependence issues and was addicted to medication.  Also at that time, in requesting further evaluation of her chronic back pain, the Veteran expressed her belief that "she should get more compensation," but it was explained to her that compensation had nothing to do with her medical care.  There is other evidence consistent with the June 2013 note suggestive of drug-seeking behavior.  For instance, in May 2016, in reporting worsening back pain, the Veteran reported that she quit previously VA prescribed narcotic pain medication "cold turkey" in June 2015.  However, a pharmacy check in May 2016 required to prescribe new pain medication revealed a February 2016 private prescription for acetaminophen hydrocodone (Vicodin).  Parenthetically, VA treatment records show that between January 2016 and May 2016, the Veteran reported private treatment related to the neck and foot, but not the back.  The Veteran was also noted to have filled an outside pain medication prescription in December 2013 for claimed viral meningitis, as reported by the Veteran in February 2014.  However, by her own reports in December 2013, and as noted by a VA physician, labs and workup for meningitis, including a spinal tap, were negative.  

Evidence also shows that in September 2017, the Veteran was flagged for opioid aberrant behavior because, in attempting to refill her pain medication through VA, it was found that she had multiple outside prescriptions for pain medication in December 2016 and January 2017.  Interestingly, in requesting the refill of pain medication through VA in August 2017, she stated that she only had a few pills left.  However, in explaining why she had outside prescriptions, she stated that she still had the outside pain medication prescriptions in her medicine cabinet and had never used them.  It is unclear why, then, if she had an untouched prescription of pain medication in her medicine cabinet, she was requesting an additional refill of pain medication stating that she only had "a few left."  By her own admission, she had a supply of pain medication at her disposal.  The Board also notes that while the Veteran reported that only enough medication was prescribed for a ride home following surgery in December 2016, the outside prescription in December 2016 was for 40 pills.  In general, the foregoing evidence calls into question the reliability of the Veteran's reporting of her symptoms and medical history.

In any event, the Board also observes that it appears that the Veteran was more active or doing better than she portrayed during VA examinations and in statements made in support of her appeal, or, alternatively, that limitations were related to nonservice-connected disability.  For example, in March 2010, she reported that she tried to stay active walking her dogs and gardening, but had limitation due to chest pain.  In April 2010, she reported that she walked in her yard and in the store, but that her exercise had decreased due to abdominal pain.  In November 2010, she again reported that she tried to stay active walking.  In September 2011, she reported that she took care of her grandchildren.  In December 2011, the Veteran reported cane use and was found to have sitting limitations due to hip pain subsequently diagnosed as bursitis; notably, she reported at that time that her back pain was manageable.  In February 2012, she reported that she was fully independent in her activities of daily living (ADLs).  In May 2012, following hip injections, the Veteran reported that she was pain free, able to sit and sleep without disturbance, and had no other joints complaints or new pain complaints.  She also reported that she continued to walk daily.  In August 2012, she was again fully independent in ADLs and was swimming.  

Then, in April 2013, the Veteran was involved in the MOVE weight loss program, had completed over 50 sessions, and she reported that she used her pedometer and challenged herself to walk, though her main barrier to that was abnormal bowel issues.  In February 2014, she discussed how she was meticulous in how she organized her shelves and closets, supporting continued ability to perform ADLS, and reported that she checked doors in her house multiple times per night, supporting an ability to walk around her house.  In June 2014, she reported that she had been doing yard work including lifting and raking, which was followed by back pain.  She also went out of town for a convention.  In July 2014, she was using a walker and reported foot pain, but noted her low back pain was better.  In August 2014, she reported during mental health treatment that she was presently enjoying gardening and, in September 2014, she continued to report that she was fully independent in her ADLs.  At that time, she also reported that she tried to go on walks but that her feet hurt badly.  In September 2015, the Veteran reported that she was no longer taking narcotic pain medication, but was taking Tylenol and "doing okay."  She had pain occasionally, but got off her feet, and was still "able to monitor housework."  She also reported a skin lesion she noted after "being out all day."  In July 2015, she reported that, despite unrelated left shoulder problems, she was still able to perform her ADLs.  Interestingly, in August 2016, in discussing the findings of May 2016 lumbar spinal imaging and her back pain, the Veteran stated that she "will just have to not be as active."  Such a statement suggests willful limitation of activity rather than inability.  

The Board also observes that while the Veteran reports to examiners sharp, severe, and/or constant pain, her pain assessments throughout the record do not entirely support the constancy or severity reported in support of her appeal.  For instance, while there are isolated reports of pain rated as 10/10 such as in December 2013 and January 2016, and pain rated as 7/10 such as in May 2015, and 6/10 in July 2015, most pain assessments were generally 5 or below, including: 5 in May 2011; 4 in June 2011; 0 in September 2011; 3 in December 2011; 0 in May 2013;  3 in June, October, and December 2013; 4 in October 2013; 4 in January and April 2015; 0 in December 2015; 3 in April 2016; and 2 in October and November 2016.  Notably those assessments were not isolated or attributable solely to the Veteran's back, but also included headache pain, abdominal pain, and other joint pain.  Furthermore, the Board notes that in June 2014, a pain management physician noted that depression can increase pain perception.

Other reports by the Veteran concerning her low back disability are seemingly contradicted by other evidence.  For instance, in June 2016, in requesting documentation of her low back episodes to support her appeal, the Veteran reported to a VA physician that she had various episodes of incapacitation due to her low back disability.   The physician recounted in a June 2016 statement that the Veteran called VA on December 7, 2015, concerning a sciatic episode, after which she was seen privately in an emergency room, and then by the physician at VA (on December 11, 2015, per VA treatment notes).  The physician stated that thereafter, the Veteran "remained incapacitated for over one month due to severe pain..." and neurologic symptoms.  However, VA treatment notes do not support the episode as described.  

In this regard, while the Veteran called VA on December 7, 2015, concerning sciatica, when she was seen on December 11, 2015, by the physician who authored the June 2016 statement, the Veteran's pain assessment at that time was 0/10 and she reported that she had left-sided sciatica but that it was "better now."  She was described as pleasant, and physical examination revealed no spinal tenderness, a nonfocal neurological examination, negative straight leg raise testing.  The next record thereafter shows the Veteran called VA again on January 4, 2016, for a stated three-day history of sciatic pain, for which she eventually sought treatment at a private ER, where neurologic workup was unremarkable according to medical records.  Then, on January 11, 2016, the Veteran was seen again and, at that time she reported two sciatic nerve events in the last month that left her incapacitated.  However, during that examination, she was able to heel/toe walk with tenderness, and was able to forward flex with her fingers to her knees and extend to neutral.  Sensation was intact and subjectively with numnbess/tingling.  Aside from the Veteran's own statements, while the evidence shows that the Veteran was symptomatic related to her low back disability, it does not support that she remained incapacitated for over one month following sciatic nerve event(s) in December 2015 or January 2016.  

The Board further points out that the Veteran reported to the physician of the June 2016 statement that she had a similar episode on May 2015, which left her "down" for two weeks.  However, the Board notes that VA treatment notes dated in May 2015 are negative for any reports of incapacitating sciatica or low back symptoms.  They do show that the Veteran was seen in May 2015 and did complain of back pain, among other complaints, but she did not report sciatic events or two week period of incapacitation due to her low back.  Nor did she report any similar sciatic event or two week history of incapacitating low back symptoms when seeking treatment in early June 2015 for a two week history of cold symptoms.  The Board finds it likely that had such an incapacitating event occurred, she would have contemporaneously reported in conjunction with back treatment in May 2015, or while seeking treatment for a two week history of seemingly less severe symptoms in early June 2015.

Furthermore, to the extent that the Veteran has reported incapacitating episodes as discussed, and elsewhere in the record including in April 2016, at which time she reported a three day history of muscle spasm so severe she was not able to do anything, there is no evidence that the episodes involved any physician-prescribed bedrest.  Thus, notwithstanding that the Veteran has already been separately rated for neurologic disability of the lower extremities, incapacitating episodes cannot serve as the basis for a higher rating.

The Board is cognizant of the Veteran's reports of flare ups of her low back disability during which her pain is rated as 10/10.  However, as discussed above, even at times as the Veteran was seen for a flare-up and reported pain rated as 10/10, such as in January 2016, she was still able to forward flex spine with her fingers to her knees and extend to neutral.  Moreover, the Board finds that, as discussed in detail above, the record as a whole is somewhat inconsistent with the Veteran's subjective reports, as also opined by the August 2016 VA examiner who found that the findings on examination were medically inconsistent with the Veteran's statements describing functional loss and repetitive use over time.  Specifically, the examiner found that the complaints were greater than the findings.  Thus, even considering reports of flare-ups, the Board finds that except for as discussed above, higher ratings are not warranted at any time.

As a final matter, the Board acknowledges that the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible and applicable, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the examinations of record do not incorporate some of that testing, a 40 percent rating is the maximum schedular rating available for limitation of motion of the thoracolumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  As already discussed, the Veteran does not contend, and the evidence does not show, unfavorable ankylosis of the thoracolumbar spine.  For those reasons, the Board finds that Correia is inapplicable in the instant case, and no further examination is needed.

In short, resolving doubt in favor of the Veteran, a higher 20 percent rating is warranted for the Veteran's lumbar spine disability for the period from October 7, 2014, to August 9, 2016; however, higher ratings are not warranted at any other time period on appeal.  

II. Earlier Effective Dates for Radiculopathy of Left and Right Lower Extremities

Except as otherwise provided, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  The effective date of increased compensation will be the earliest date on which it is factually ascertainable that an increase in disability had occurred, provided a claim for increase is received within 1 year from such date; otherwise, the effective date will be the date of VA receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (a),(b)(3) (2012); 38 C.F.R. § 3.400(o) (2017).	

In this case, the RO assigned a May 17, 2017, effective date for the grants of service connection for radiculopathy, based on the date of a VA examination, and found that an earlier effective date was not warranted because of an unappealed October 2016 rating decision that denied service connection for neuropathy of the lower extremities.  However, as noted in the introduction, the issue of entitlement to separate service connection for radiculopathy was already on appeal as part and parcel of the Veteran's appeal for a higher initial rating a low back disability.  The question, then, is which of the actually applicable effective dates should apply.  The Board finds that February 26, 2010, is the appropriate effective date for the awards of 10 percent ratings for left and right lower extremity radiculopathy.  This is so because, resolving reasonable doubt in her favor, the Veteran's entitlement to those separate ratings arose prior to the date of her lumbar spine service connection claim.

In finding that entitlement to separate ratings arose prior to February 26, 2010, the Board acknowledges that VA examiners prior to May 2017 opined that the Veteran did not have radiculopathy.  However, resolving doubt in favor of the Veteran, the Board finds that she had lower extremity radicular/neurological symptoms associated with the lumbar spine disability sufficient to warrant separate service connection.  In this regard, during February 9, 2010, treatment, in relaying her medical history, the Veteran complained of tingling and numbness in her lower extremities associated with her back, and reported that EMGs had been abnormal for years.  Thereafter, the Veteran continued to complain of lower extremity symptoms including pain and paresthesias, and various VA and private providers diagnosed or found symptoms indicative of sciatica or radiculopathy.  

For example, in September 2011, the Veteran was assessed to have chronic back pain with occasional radicular pain.  In August 2012, it was noted that, based on the Veteran's history, she may have stenosis leading to multi-level radiculopathy versus focal radiculopathy at L5 or S1.  In February 2014, the Veteran complained of low back pain with radiation, and chronic low back pain with radiculopathy was assessed.  In June 2014, the Veteran complained of pain and weakness in her legs and was found to have a tender left sciatic nerve.  At that time, a VA physician considered x-ray imaging of the lumbar spine and an essentially normal November 2013 EMG and still found that there "may be some radiculitis."  In April 2016, she was noted to have chronic low back pain with radicular symptoms, and in May 2016, an MRI showed bilateral foraminal encroachment.  Significantly, it does not appear that an MRI of the lumbar spine was performed since February 2010 but prior to May 2016 to confirm or rule out the May 2016 findings of foraminal encroachment. 

To the extent that various VA examiners have opined against a diagnosis of radiculopathy, none has addressed the May 2016 MRI showing disc bulges with bilateral foraminal encroachment at L4-5 and left foraminal encroachment at L3-4, and thus, their opinions are not probative.  Indeed, the May 2017 VA neurology examiner who diagnosed bilateral radiculopathy related to lumbar disc disease, which served as the basis for the grants of service connection,  cited to the May 2016 MRI report showing bulging disc disease.

In short, the Board finds, with resolution of reasonable doubt in the Veteran's favor, that the evidence suggests her entitlement to the separate 10 percent ratings for radiculopathy of the left and right lower extremities assigned by the RO in an October 2017 rating decision arose prior to the date of her February 2010 claim for service connection for a low back disability upon which her appeal for a higher rating stemmed.  As a result, February 26, 2010, the date of claim and the effective date of service connection for the lumbar spine disability, is the earliest and appropriate effective date for the award of those ratings.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o).  Thus, earlier effective dates for the awards of separate left and right lower extremity radiculopathy ratings are granted.


ORDER

Prior to October 7, 2014, a rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

From October 7, 2014, to August 9, 2016, a 20 percent rating, but no higher, for degenerative arthritis of the lumbar spine is granted.

From August 9, 2016, a rating in excess of 40 percent for degenerative arthritis of the lumbar spine is denied.

An earlier effective date of February 26, 2010, for the award of a separate 10 percent rating for left lower extremity radiculopathy is granted.

An earlier effective date of February 26, 2010, for the award of a separate 10 percent rating for right lower extremity radiculopathy is granted.


REMAND

The Board finds that an addendum opinion is necessary to address whether the Veteran has neurological disability involving bladder impairment associated with her lumbar spine disability, thereby entitling her to separate service connection.  

In this regard, the Veteran has complained of urinary frequency, urgency, and/or incontinence associated with her low back symptoms, and she has expressed a belief that her bladder problems are related to her low back disability.  While she is not competent to opine as much, in June 2014, a VA pain management physician found that the Veteran's recent bladder incontinence was of unclear significance, stating that it would be highly unusual to have cauda equine and not lower extremity weakness.  He noted that an MRI might be helpful.  Since that time, the Veteran has undergone an MRI.  The Board acknowledges that VA examiners have generally not found neurologic impairment associated with the Veteran's lumbar spine disability; however, no examiner has specifically addressed the Veteran's urinary complaints or addressed the MRI findings as they relate to her bladder complaints.  Thus, an addendum opinion is necessary.

Additionally, the Board notes that the claim for a TDIU is inextricably intertwined with the neurologic disability issue remanded herein, and must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

The Board also points out that, concerning her TDIU claim, the Veteran was provided but has yet to return a completed VA Form 21-8940, Application for Increased Compensation Based on Unemployability, or otherwise provide information as to the nature of her work history.  Such information is necessary to fully substantiate the Veteran's claim and, absent such, the record is unclear as to the nature of the Veteran's work during or proximate to the appeal period.  In this regard, the Board observes that the Veteran frequently reported that she was retired or a homemaker.  In any event, the Board finds that the Veteran should be given another opportunity to complete a VA Form 21-8940 or otherwise provide a detailed explanation of her work history during the entire appeal period, to include employers, the nature of the work performed, the dates of employment, and the reasons for leaving the past employment. 

The Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Resend the Veteran a letter explaining the factors pertinent to establishing entitlement to a TDIU, along with another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The letter should inform the Veteran that it is vital to her appeal for entitlement to a TDIU that she provide the information requested on the VA Form 21-8940, to include, but not limited to, a detailed explanation of her employers, the nature of the work performed, the dates of employment, and her reasons for leaving employment during or proximate to the appeal period.

2.  Send the claims file to and obtain an addendum opinion from the May 2017 VA neurologic examiner, or, if unavailable, another qualified examiner, as to whether it is at least as likely as not (50 percent or more probability) that the Veteran has neurologic disability manifested by bladder impairment associated with her service-connected degenerative arthritis of the lumbar spine.  

In offering the foregoing opinion, the examiner should address the lumbar spine MRI findings and the Veteran's urinary complaints.  A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


